      Case 1:20-cv-05594-KMW-DCF Document 46 Filed 08/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CARLOS CUJI, on behalf of himself, FLSA Collective
 Plaintiffs, and the Class,
                                                          Civil Action No.:
                               Plaintiff,                 1:20-cv-05594-AJN-DCF
                       -against-
                                                          [PROPOSED]       KMW
 SISTINA RESTAURANT INC d/b/a SISTINA,                    RULE 68 JUDGMENT
 CARAVAGGIO, INC d/b/a CARAVAGGIO,
 GIUSEPPE BRUNO, and GERARDO BRUNO,

                               Defendants.



       WHEREAS, pursuant to Rule 68 of the Federal Rules of Civil Procedure, Defendants

Sistina Restaurant Inc. d/b/a Sistina and Giuseppe Brun (“Defendants”) having offered to allow

Plaintiff Carlos Cuji (“Plaintiff”) to take a judgment against them, in the sum of Twenty Thousand

Dollars and Zero Cents ($20,000.00), inclusive of reasonable attorneys’ fees, costs, and expenses,

in accordance with the terms and conditions of Defendants’ Rule 68 Offer dated August 16, 2021

and filed as Exhibit A to Docket Number 44;

       WHEREAS, on August 19, 2021, Plaintiff’s attorney having confirmed Plaintiff’s

acceptance of Defendants’ Offer of Judgment (Dkt. No. 44);

       It is ORDERED, ADJUDGED, AND DECREED, that judgment is entered in favor of

Plaintiff Carlos Cuji, in the sum of Twenty Thousand Dollars and Zero Cents ($20,000.00), in

accordance with the terms and conditions of Defendants’ Rule 68 Offer dated August 16, 2021

and filed as Exhibit A to Docket Number 44. The Clerk is directed to close this case.


SO ORDERED:

Dated: ___August 23, 2021____, 2021                 ___/s/ Kimba M. Wood__________________
       New York, New York                                  U.S.D.J.
